internal_revenue_service number release date index number ------------------- -------------------- ------------------------------------------------ -------------------------- --------------- -------------------------------------- in re -------------------------------------- -------------------------- ---------------- ------------------------------ ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi b07 plr-124450-07 date date ------------- -------------------------------------- legend dear -------------- this responds to a letter_ruling request submitted by taxpayer asking whether taxpayer is treated as the alternative fueler unmixed fuel for purposes of sec_6426 and sec_6427 of the internal_revenue_code on propane it sells and delivers as described below taxpayer sells and delivers propane to industrial users for use in forklifts taxpayer represents that the propane is sold either in a portable container that it describes as a limited use liquid release cylinder or in bulk and delivered into bulk storage tanks taxpayer requests a ruling that it is the alternative fueler eligible for the alternative_fuel credits and payments under sec_6426 and sec_6427 with respect to propane sales delivered in limited use portable containers for forklift consumption taxpayer also requests a ruling that it is the alternative fueler with respect to bulk propane sales in which the purchasers provide a written_statement that the propane will be consumed in powering forklifts in their business operations plr-124450-07 gas including propane sec_6426 provides that alternative_fuel includes liquefied petroleum sec_6426 provides that a credit is allowed against the tax imposed by sec_4041 in the amount described in sec_6426 sec_6426 provides that the alternative_fuel credit i sec_50 cents per gallon of alternative_fuel sold by the taxpayer for use as a fuel in a motor_vehicle or so used by a taxpayer sec_6427 provides that if any person sells or uses an alternative_fuel as defined in sec_6426 for a purpose described in sec_6426 in such person’s trade_or_business the secretary shall pay without interest to such person an amount equal to the alternative_fuel credit with respect to such fuel no amount shall be paid for which an amount is allowed as a credit under sec_6426 notice_2006_92 2006_43_irb_774 provides guidance on the credit and payment provisions for alternative_fuel including liquefied petroleum gas under sec_34 sec_6426 sec_6426 and sec_6427 the notice provides that as one of the conditions to allowance of a claim for the alternative_fuel credit or payment the claimant must be the alternative fueler unmixed fuel with respect to the fuel the alternative fueler unmixed fuel is defined as the person that is liable for tax on the alternative_fuel imposed by sec_4041 or or the person that would be so liable but for the applicable exemptions provided in sec_4041 sec_4041 in general imposes a tax on the sale of any liquid other than fuel taxed under sec_4081 to the operator of a motor_vehicle for use as a fuel in such motor_vehicle sec_48_4041-8 of the manufacturers and retailers excise_tax regulations provides that motor_vehicle includes all types of vehicles propelled by a motor that are designed for carrying or towing loads from one place to another including forklifts sec_4041 provides an exemption from tax imposed by sec_4041 for liquids sold for use or used in an off-highway_business_use as defined in sec_6421 sec_6421 provides that an off-highway_business_use means any use in a person’s trade_or_business other than as a fuel in a highway vehicle which is registered or required to be registered for highway use under the laws of any state or foreign_country sec_48_4041-5 of the regulations provides that the sale of special_motor_fuel to an operator of a motor_vehicle is considered a taxable sale if the fuel is delivered by the seller into the fuel supply tank of the vehicle plr-124450-07 sec_48_4041-5 of the regulations provides that the sale of special_motor_fuel to an operator of a motor_vehicle is considered a taxable sale if the fuel is delivered by the seller into a bulk supply tank that is not the fuel supply tank of a vehicle and the purchaser furnishes a written_statement that the entire quantity of the liquid fuel covered by the sale is for a taxable purpose as a fuel in such vehicle revrul_65_301 c b holds that sales of liquefied petroleum gas delivered by the vendor in general purpose portable containers which are attached as needed to forklifts do not constitute delivery into the fuel supply tank accordingly the vendor is not liable for tax on these sales unless the vendor receives a statement that the entire volume of liquid sold is for a taxable purpose if the vendor does not receive the statement then the vendee is liable for the tax if any on its use of the fuel under notice_2006_92 taxpayer is the alternative fueler with respect to its sales of propane in bulk or in portable containers and therefore entitled to claim a credit or payment under sec_6426 and sec_6427 only if it is the person that is liable for tax under sec_4041 or would be so liable but for an applicable exemption in the case of the limited use portable containers taxpayer represents that delivery into the containers is delivery into the fuel supply tank of a forklift because the containers are the sole fuel delivery tanks of propane-powered forklifts taxpayer asserts that economic and safety considerations make the use of propane in the portable containers impractical for any other liquid release purpose the delivery in the portable containers would not be a taxable sale under sec_48_4041-5 of the regulations the containers described by taxpayer are used in the same way as the containers described in revrul_65_301 that is as fuel delivery tanks of propane-powered forklifts revrul_65_301 holds that delivery in a general purpose portable container is not delivery into the fuel supply tank of a motor_vehicle thus taxpayer would not be liable for tax under sec_4041 the bulk propane sales for use in forklifts as well as the sales in limited use portable containers are not taxable sales under sec_48_4041-5 of the regulations although use of propane in a forklift is use in a motor_vehicle as defined in sec_48 c of the regulations it is not a taxable use because it meets the exemption for off- highway business use in sec_4041 therefore purchaser cannot give the written_statement that the entire quantity of the liquid fuel covered by the sale is for a taxable purpose as required under the regulations thus taxpayer is not liable for tax under sec_4041 accordingly for purposes of sec_6426 and sec_6427 taxpayer is not the alternative fueler with respect to sales of propane delivered in limited use portable containers for forklift consumption because such delivery is not delivery into the fuel supply tank of a vehicle further taxpayer is not the alternative fueler with respect to plr-124450-07 bulk propane sales for forklift consumption because the purchaser cannot furnish the statement required under sec_48_4041-5 of the regulations this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it shall not be used or cited as precedent associate chief_counsel passthroughs and special industries william p o’shea by sincerely frank boland chief branch enclosures copy of this letter copy for sec_6110 purposes
